Citation Nr: 0911859	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1965 to August 
1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
bilateral hearing loss and tinnitus, which he contends began 
in service as a result of his exposure to weapons fire.  A VA 
audiological evaluation was conducted in connection with this 
claim; however, the examiner was instructed not to provide an 
opinion as to the etiology of the Veteran's hearing loss, 
since hearing loss was extensively documented in the service 
records and was conceded to be service-connected.  The 
examiner was asked to provide an opinion only as to whether 
tinnitus, if present, had the same origin as the hearing 
loss, and she stated that it did-without indicating the 
etiology of the hearing loss.  In an October 2005 rating 
decision, the Veteran's claims were denied because hearing 
loss and tinnitus were not shown in service and noise 
exposure was not conceded, based on the Veteran's military 
occupation.  

The Veteran's Form DD214 indicates that his military 
occupation was that of store keeper, which does not 
necessarily entail noise exposure.  Nonetheless, his account 
of noise exposure from weapons fire is not implausible, and 
he is competent to describe his experiences in service as 
well has his subjective symptoms.  The VA audiological 
examination is inadequate because it does not discuss the 
etiology of the Veteran's hearing loss and tinnitus.  
Therefore, a remand is required to obtain an opinion in this 
regard.  38 C.F.R. § 3.159(c)(4).  

The Veteran is also seeking service connection for 
hypertension, which he contends was noted during his 
induction and separation physical examinations.  The 
enlistment examination noted a blood pressure reading of 
128/78; at discharge, blood pressure was recorded as 120/100.  
Neither examination noted any pertinent defects or diagnoses.  
The Veteran reports that he has been treated for hypertension 
at a private facility, yet the claims file does not contain 
any private medical records.  A VA examination was conducted 
in connection with the claim, but the examiner was not asked 
to determine the likely etiology of the Veteran's condition.  
A remand of this issue is therefore required to obtain a 
medical opinion as to the etiology of the Veteran's 
hypertension and to locate any relevant medical records.  
38 C.F.R. § 3.159(c)(4).  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The evidence shows that the Veteran has been in receipt of 
disability benefits from the Social Security Administration 
(SSA) since July 2006.  The disability for which these 
benefits were awarded is not specified, and no SSA records 
have been associated with the claims file.  These records are 
pertinent to the issue on appeal as they may relate to the 
etiology and severity of the Veteran's claimed disabilities.  
VA must request potentially relevant records which may be in 
possession of the SSA.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

In addition, the Veteran reported in a May 2006 letter that 
he has been treated at VA clinics in Martinez and Oakland, 
California.  These records are not part of the claims file.  
On remand, those records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide the names and addresses of any 
private doctors or medical facilities 
which have treated him for any of his 
claimed disabilities.  He should be asked 
to identify the dates of treatment and to 
sign an authorization for VA to receive 
the records.  All attempts to locate the 
records should be documented in the 
claims folder.  Any records obtained 
should be associated with the folder.  

2.  Contact the VA clinics in Martinez 
and Oakland and request any treatment 
records they have pertaining to the 
Veteran.  Any records obtained should be 
associated with the claims folder.  If no 
records are found, this should be noted 
in the folder.  

3.  Contact SSA and request copies of all 
records used in determining the Veteran's 
entitlement to disability benefits.  Any 
decision rendered by an Administrative 
Law Judge must also be obtained and 
associated with the claims folder.  All 
attempts to obtain these records must be 
documented for inclusion in the folder.  
If any records are located, they should 
be associated with the claims file.  If 
there are no records, this must be noted 
in the folder.

4.  Thereafter, schedule the Veteran for 
a VA audiological evaluation to determine 
the nature and likely etiology of his 
claimed hearing loss and tinnitus claims.  
The claims file should be made available 
to the examiner in conjunction with the 
examination.  Based on examination and 
records review, the examiner should offer 
an opinion responding to the following:

Is it at least as likely as not (i.e., 
probability of 50 percent) that any 
diagnosed tinnitus and bilateral hearing 
loss had their onset during or were 
caused by disease or injury during 
service?  

A complete rationale should be provided 
for any opinion expressed.

5.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and likely etiology of his 
claimed hypertension.  The claims file 
should be made available to the examiner 
in conjunction with the examination.  
Based on examination and records review, 
the examiner should offer an opinion 
responding to the following:

Is it at least as likely as not (i.e., 
probability of 50 percent) that any 
currently diagnosed hypertension had its 
onset during or is otherwise related to 
service?  

A complete rationale should be provided 
for any opinion expressed.

6.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If the claim remains denied 
issue a supplemental statement of the 
case to the Veteran and his 
representative and afford an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



